April 23, 2010 Via EDGAR Ms. Patsy W. Mengiste Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Responses to Comments on Post-Effective Amendments to the Registration Statements on Form N-1A of Midas Special Fund, Inc. (33-02847 and 811-04625), Midas Perpetual Portfolio, Inc. (002-57953 and 811-02474), and Midas Fund, Inc. (2-98229 and 811-4316) Dear Ms. Mengiste: On behalf of the above-referenced registrants, set forth below are the comments that you provided by telephone on April 19, 2010 concerning Post-Effective Amendments Nos. 38, 71, and 41 to the Registration Statements on Form N-1A (the “Post-Effective Amendments”) of Midas Special Fund, Inc., Midas Perpetual Portfolio, Inc. and Midas Fund, Inc. (each a “Fund,” and collectively, the “Funds”), respectively, which were filed with the U.S. Securities and Exchange Commission (“SEC”) on March 1, 2010, and the Funds’ responses thereto.Your comments are set forth in italics and are followed by the Funds’ responses.Copies of the updated Prospectus and Statement of Additional Information and a copy of the Prospectus which has been marked to show changes are attached hereto for your reference.Unless otherwise noted, defined terms have the same meaning as in the Post-Effective Amendments. PROSPECTUS 1.
